DETAILED ACTION
Claims 1-6 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP 2019-053095, filed on March 20, 2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites ‘the classification model for predicting details of operation performed by a user to control an air conditioning device’ and ‘obtaining, as the predicted value outputted by the classification model, information indicating an operation for…’ and it is not clear that the second operation is the operation performed by the user.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental/mathematical processes (abstract ideas) of processing data to determine if some of those data are accurate.  
Claim 1 recites a prediction method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
calculating, with respect to different time points, a prediction error by using a predicted value outputted by the classification model and an actual measured value observed at each of the different time points; 
performing sequential machine learning for the classification model to have the prediction error satisfy a certain condition; and 
when a cumulative sum with respect to the prediction error of the sequential machine learning is equal to or greater than a threshold, requesting the server apparatus to relearn the classification model, i.e. calculating an error, updating a model and deciding based on a calculation when to update the model that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites a judicial exception, i.e. an abstract idea (mental/mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. using a generic computer and generically recited machine learning  (merely applying the exception with a generic computer using a generic known computing method – see MPEP 2106.04(a)(2) III C), distributing information with a server whose recognized function is to communicate information (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network), receiving a model (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. generic electronic devices, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a generic computer and generically recited machine learning  (merely applying the exception with a generic computer using a generic known computing method – see MPEP 2106.04(a)(2) III C), distributing information with a server whose recognized function is to communicate information (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network), receiving a model (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. generic electronic devices, see MPEP 2106.05(h), are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is also noted electronic devices are considered well-understood, routine, conventional, see for example the references cited below in the current rejection under 35 U.S.C. § 103, and classification models are also well-understood, routine, conventional, see for example, Gargi et al. U.S. Patent No. 8001062 [col. 8] or Kang et al. U.S. Patent Publication No. 20160314506 [0014].  Thus the claim is not patent eligible.
Claim 4 merely provides further details of the calculation of the error.  Thus the claim is not patent eligible.
Claim 5 recites a non-transitory computer readable storage medium i.e. an article of manufacture, which is a statutory category of invention.  The generically recited medium however merely encodes a process similar to that recited in claim 1 and considered to involve an abstract idea (mental/mathematical process) and is rejected under the same rationale as claim 1.
Claim 6 recites a method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
learn a classification model for performing classification into two or more classes by using learning data generated from the logs of the electronic devices; 
performing sequential machine learning for the classification model to have the prediction error satisfy a certain condition; and 
relearning the classification model in response to a request from any of the particular devices, i.e. generating a model and updating the model that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites a judicial exception, i.e. an abstract idea (mental/mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. using a generic computer and recited machine learning  (merely applying the exception with a generic computer using a generic known computing method – see MPEP 2106.04(a)(2) III C), distributing information with a computer (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network), collecting logs (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. generic electronic devices installed in different spaces, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a generic computer and recited machine learning  (merely applying the exception with a generic computer using a generic known computing method – see MPEP 2106.04(a)(2) III C), distributing information with a computer (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network), collecting logs (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. generic electronic devices installed in different spaces, see MPEP 2106.05(h),  are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is noted electronic devices installed in spaces are considered well-understood, routine, conventional, see for example Khalate, cited below in the current rejection under 35 U.S.C. § 103, or Matsuoka et al. U.S. Patent Publication No. 20160364963 [Fig. 1], and classification models are also well-understood, routine, conventional, see for example, Gargi et al. U.S. Patent No. 8001062 [col. 8] or Kang et al. U.S. Patent Publication No. 20160314506 [0014].  Thus the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. U.S. Patent Publication No. 20200285891 (hereinafter Yellin) in view of Khalate et al. U.S. Patent Publication No. 20180373234 (hereinafter Khalate) and further in view of Gray et al. U.S. Patent Publication No. 20200200415 (hereinafter Gray).
Regarding claim 1, Yellin teaches a prediction method implemented by a computer [0005 — method of distributing machine learning models to electronic devices; 0031-0035 —  iteratively running the model to compare estimated predictions against known values of y; 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer ], comprising: 
receiving a model from a server [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that receive the model); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer], the model being a model for an electronic device [0038 — system 300 is configured to deploy and update ML models on edges devices 310. The edge device can be mobile phones, smart devices, tablet computers, and other IoT devices capable of performing AI function], the server being a computer configured to distribute the model [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that the model is distributed to); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer]; 
calculating, with respect to different time points, a prediction error by using a predicted value outputted by the model and an actual measured value observed at each of the different time points [0035-0036 —  a cost function estimates how the model is performing. It is a measure of how wrong the model is in terms of its ability to estimate the relationship between input x and output y. This is expressed as a difference or distance between the predicted value and the actual value. The cost function (i.e. loss or error) can be estimated by iteratively running the model to compare estimated predictions against known values of y during supervised learning.]; 
performing sequential machine learning for the model to have the prediction error satisfy a certain condition [0035-0036 —  a cost function estimates how the model is performing. It is a measure of how wrong the model is in terms of its ability to estimate the relationship between input x and output y. This is expressed as a difference or distance between the predicted value and the actual value. The cost function (i.e. loss or error) can be estimated by iteratively running the model (sequential) to compare estimated predictions against known values of y during supervised learning…  As the model iterates, it gradually converges towards a minimum where further tweaks to the parameters produce little or zero changes in the loss. At this point the model has optimized the weights such that they minimize the cost function (error satisfy a certain condition)]; and 
when necessary, requesting the server apparatus to relearn the model [0037-0041, Fig. 3 —  AI System 320 can be a tool used to collect data, define functions, and train, test and tune ML models based on the collected data and functions. Model Storage 340 is a large storage system that securely holds all model files created and updated by the AI System 320… mobile platform 330 can comprise several components.  Model Training Manager 332 is a software component that continuously collects training data sets and triggers the AI System 320 to train and build new models (requesting the server apparatus to relearn). Model Orchestrator 334 picks the best ML model for each edge device 310 depending on the model policies 350. Model Over-the-Air (OTA) Download Manager 336 handles pushing new delta models to the edge devices 310;  0050 —  FIG. 4 depicts a method used to match the optimal ML model to a given edge device/user profile according to model policies and update the model (relearn) in response to performance feedback].
But Yellin fails to clearly specify a classification model being a model for classifying logs of an electronic device into two or more classes  and when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model.
However, Khalate teaches a classification model being a model for classifying logs of an electronic device into two or more classes [0045 — AHU controller 330 can be a software module configured for execution by a processor (electronic device); 0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures (e.g., refrigerant temperatures, cold water supply temperatures, hot water supply temperatures, supply air temperatures, zone temperatures, etc.)… the monitored variables can be received from one or more controllers (e.g., BMS controllers, subsystem controllers, HVAC controllers, subplant controllers, AHU controllers, device controllers, etc.), BMS devices (e.g., chillers, cooling towers, pumps, heating elements, etc.), or collections of BMS devices within building subsystems 428; 0127, Fig. 11 — predictive diagnostics system 502 is configured to create a machine learning model. By way of example, predictive diagnostics system 502 may be configured to utilize supervised machine learning to produce a model or function from the big data (e.g., the monitored variables history, probability distribution, etc.). The model may then be used by predictive diagnostics system 502 for mapping new data received by predictive diagnostics system 502 to classify such data as indicating normal operation, faulty operation, or operation that is trending to be faulty. At step 1112, predictive diagnostics system 502 is configured to train the model. By way of example, predictive diagnostics system 502 may be configured to apply kernel functions to the model to facilitate applying various kernel methods to the data with the model (e.g., regression analysis, cluster analysis, statistical classification, etc.); 0147 — embodiments of the present disclosure can be implemented using existing computer processors, or by a special purpose computer processor] and an actual measured value [0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures].
Yellin and Khalate are analogous art.  They relate to modeling systems for electronic devices, particularly machine learning systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known classification model, as taught by Khalate, for the model of Yellin for the predictable result of a  method of distributing improved machine learning classification models to electronic devices.
But the combination of Yellin and Khalate fails to clearly specify that when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model.
However, Gray teaches that when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model [0112 — accuracy of the BSOM may be assessed by the ‘CUSUM (cumulative sum control chart) of residuals’ method, for example, where a running sum of the difference between the model output and the measured energy consumption is evaluated over a period of months or more. If the measured values of energy consumption have a sustained difference from the model's prediction, for example, it may be time to update the model. A rule like “if the predicted energy consumption for a three month period differs from the actual consumption by more than 10%, recompute the model” would be an example.].
Yellin, Khalate and Gray are analogous art.  They relate to modeling systems for electronic devices, Yellin and Khalate relate to machine learning systems and Yellin and Gray relate to updating models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above  method of distributing improved machine learning models, as taught by the combination of Yellin and Khalate, by incorporating the above limitations, as taught by Gray.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain the accuracy of a model by automatically determining when retraining is needed, as taught by Gray [0112].  
Regarding claim 5, Yellin teaches a non-transitory computer-readable storage medium for storing a prediction program which causes a processor to perform processing [0007 — a computer program product for distributing machine learning models to electronic devices. The computer program product comprising a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors; 0031-0035 —  iteratively running the model to compare estimated predictions against known values of y; 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer ], the processing comprising: 
receiving a model from a server [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that receive the model); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer], the model being a model for an electronic device [0038 — system 300 is configured to deploy and update ML models on edges devices 310. The edge device can be mobile phones, smart devices, tablet computers, and other IoT devices capable of performing AI function], the server being a computer configured to distribute the model [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that the model is distributed to); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer]; 
calculating, with respect to different time points, a prediction error by using a predicted value outputted by the model and an actual measured value observed at each of the different time points [0035-0036 —  a cost function estimates how the model is performing. It is a measure of how wrong the model is in terms of its ability to estimate the relationship between input x and output y. This is expressed as a difference or distance between the predicted value and the actual value. The cost function (i.e. loss or error) can be estimated by iteratively running the model to compare estimated predictions against known values of y during supervised learning]; 
performing sequential machine learning for the model to have the prediction error satisfy a certain condition [0035-0036 —  a cost function estimates how the model is performing. It is a measure of how wrong the model is in terms of its ability to estimate the relationship between input x and output y. This is expressed as a difference or distance between the predicted value and the actual value. The cost function (i.e. loss or error) can be estimated by iteratively running the model (sequential) to compare estimated predictions against known values of y during supervised learning…  As the model iterates, it gradually converges towards a minimum where further tweaks to the parameters produce little or zero changes in the loss. At this point the model has optimized the weights such that they minimize the cost function (error satisfy a certain condition)]; and 
when necessary, requesting the server apparatus to relearn the model [0037-0041, Fig. 3 —  AI System 320 can be a tool used to collect data, define functions, and train, test and tune ML models based on the collected data and functions. Model Storage 340 is a large storage system that securely holds all model files created and updated by the AI System 320… mobile platform 330 can comprise several components.  Model Training Manager 332 is a software component that continuously collects training data sets and triggers the AI System 320 to train and build new models (requesting the server apparatus to relearn). Model Orchestrator 334 picks the best ML model for each edge device 310 depending on the model policies 350. Model Over-the-Air (OTA) Download Manager 336 handles pushing new delta models to the edge devices 310;  0050 —  FIG. 4 depicts a method used to match the optimal ML model to a given edge device/user profile according to model policies and update the model (relearn) in response to performance feedback].
But Yellin fails to clearly specify a classification model being a model for classifying logs of an electronic device into two or more classes  and when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model.
However, Khalate teaches a classification model being a model for classifying logs of an electronic device into two or more classes [0045 — AHU controller 330 can be a software module configured for execution by a processor (electronic device); 0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures (e.g., refrigerant temperatures, cold water supply temperatures, hot water supply temperatures, supply air temperatures, zone temperatures, etc.)… the monitored variables can be received from one or more controllers (e.g., BMS controllers, subsystem controllers, HVAC controllers, subplant controllers, AHU controllers, device controllers, etc.), BMS devices (e.g., chillers, cooling towers, pumps, heating elements, etc.), or collections of BMS devices within building subsystems 428; 0127, Fig. 11 — predictive diagnostics system 502 is configured to create a machine learning model. By way of example, predictive diagnostics system 502 may be configured to utilize supervised machine learning to produce a model or function from the big data (e.g., the monitored variables history, probability distribution, etc.). The model may then be used by predictive diagnostics system 502 for mapping new data received by predictive diagnostics system 502 to classify such data as indicating normal operation, faulty operation, or operation that is trending to be faulty. At step 1112, predictive diagnostics system 502 is configured to train the model. By way of example, predictive diagnostics system 502 may be configured to apply kernel functions to the model to facilitate applying various kernel methods to the data with the model (e.g., regression analysis, cluster analysis, statistical classification, etc.); 0147 — embodiments of the present disclosure can be implemented using existing computer processors, or by a special purpose computer processor] and an actual measured value [0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures].
Yellin and Khalate are analogous art.  They relate to modeling systems for electronic devices, particularly machine learning systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known classification model, as taught by Khalate, for the model of Yellin for the predictable result of a  method of distributing improved machine learning classification models to electronic devices.
But the combination of Yellin and Khalate fails to clearly specify that when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model.
However, Gray teaches that when a cumulative sum with respect to the prediction error of the model is equal to or greater than a threshold, updating the model [0112 — accuracy of the BSOM may be assessed by the ‘CUSUM (cumulative sum control chart) of residuals’ method, for example, where a running sum of the difference between the model output and the measured energy consumption is evaluated over a period of months or more. If the measured values of energy consumption have a sustained difference from the model's prediction, for example, it may be time to update the model. A rule like “if the predicted energy consumption for a three month period differs from the actual consumption by more than 10%, recompute the model” would be an example.].
Yellin, Khalate and Gray are analogous art.  They relate to modeling systems for electronic devices, Yellin and Khalate relate to machine learning systems and Yellin and Gray relate to updating models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above  method of distributing improved machine learning models, as taught by the combination of Yellin and Khalate, by incorporating the above limitations, as taught by Gray.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain the accuracy of a model by automatically determining when retraining is needed, as taught by Gray [0112].  
Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yellin, Khalate and Gray in view of Jiang et al. U.S. Patent Publication No. 20180336888 (hereinafter Jiang).
Regarding claim 4, the combination of Yellin, Khalate and Gray teaches all the limitations of the base claims as outlined above.  
Further, Yellin teaches calculating the prediction error by using the predicted value and the actual measured value [0035-0036 —  a cost function estimates how the model is performing. It is a measure of how wrong the model is in terms of its ability to estimate the relationship between input x and output y. This is expressed as a difference or distance between the predicted value and the actual value. The cost function (i.e. loss or error) can be estimated by iteratively running the model to compare estimated predictions against known values of y during supervised learning.], and the requesting includes requesting relearning the model when necessary [0037-0041, Fig. 3 —  AI System 320 can be a tool used to collect data, define functions, and train, test and tune ML models based on the collected data and functions. Model Storage 340 is a large storage system that securely holds all model files created and updated by the AI System 320… mobile platform 330 can comprise several components.  Model Training Manager 332 is a software component that continuously collects training data sets and triggers the AI System 320 to train and build new models (requesting the server apparatus to relearn). Model Orchestrator 334 picks the best ML model for each edge device 310 depending on the model policies 350. Model Over-the-Air (OTA) Download Manager 336 handles pushing new delta models to the edge devices 310;  0050 —  FIG. 4 depicts a method used to match the optimal ML model to a given edge device/user profile according to model policies and update the model (relearn) in response to performance feedback].
Further, Khalate teaches a classification model [0127, Fig. 11 — predictive diagnostics system 502 is configured to create a machine learning model. By way of example, predictive diagnostics system 502 may be configured to utilize supervised machine learning to produce a model or function from the big data (e.g., the monitored variables history, probability distribution, etc.). The model may then be used by predictive diagnostics system 502 for mapping new data received by predictive diagnostics system 502 to classify such data as indicating normal operation, faulty operation, or operation that is trending to be faulty. At step 1112, predictive diagnostics system 502 is configured to train the model. By way of example, predictive diagnostics system 502 may be configured to apply kernel functions to the model to facilitate applying various kernel methods to the data with the model (e.g., regression analysis, cluster analysis, statistical classification, etc.)].
Further, Gray teaches updating a model when a cumulative sum with respect to the error is equal to or greater than a threshold [0112 — accuracy of the BSOM may be assessed by the ‘CUSUM (cumulative sum control chart) of residuals’ method, for example, where a running sum of the difference between the model output and the measured energy consumption is evaluated over a period of months or more. If the measured values of energy consumption have a sustained difference from the model's prediction, for example, it may be time to update the model. A rule like “if the predicted energy consumption for a three month period differs from the actual consumption by more than 10%, recompute the model” would be an example.].
But the combination of Yellin, Khalate and Gray fails to clearly specify calculating the error in accordance with a cross entropy error.
However, Jiang teaches calculating the error in accordance with a cross entropy error [0097, 0133 — The criterion of the minimum classification error may comprise a cross entropy rule].
Yellin, Khalate, Gray and Jiang are analogous art.  They relate to modeling systems, Yellin, Khalate and Jiang relate to machine learning systems and Yellin, Gray and Jiang relate to updating models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute  a known cross entropy error, as taught by Jiang, for the error of Yellin for the predictable result of a  method of distributing improved machine learning classification models to electronic devices that utilizes cross entropy errors.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin in view of  Khalate.
Regarding claim 6, Yellin teaches a model learning method implemented by a computer [0005 — method of distributing machine learning models to electronic devices; 0031-0035 —  iteratively running the model to compare estimated predictions against known values of y; 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer], comprising: 
learn a model for electronic devices [0038 — system 300 is configured to deploy and update ML models on edges devices 310. The edge device can be mobile phones, smart devices, tablet computers, and other IoT devices capable of performing AI function]; 
distributing the learned model to particular devices [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that the model is distributed to); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer]; 
relearning the model in response to a request from any of the particular devices [0037-0041, Fig. 3 —  AI System 320 can be a tool used to collect data, define functions, and train, test and tune ML models based on the collected data and functions. Model Storage 340 is a large storage system that securely holds all model files created and updated by the AI System 320… mobile platform 330 can comprise several components.  Model Training Manager 332 is a software component that continuously collects training data sets and triggers the AI System 320 to train and build new models (requesting the server apparatus to relearn). Model Orchestrator 334 picks the best ML model for each edge device 310 depending on the model policies 350. Model Over-the-Air (OTA) Download Manager 336 handles pushing new delta models to the edge devices 310;  0050 —  FIG. 4 depicts a method used to match the optimal ML model to a given edge device/user profile according to model policies and update the model (relearn) in response to performance feedback]; and 
redistributing the relearned model to the particular devices [0038 — system 300 is configured to deploy and update ML models on edges devices 310 (that the model is distributed to); 0041-0052, Fig. 4 —  a process flow for managing versions of machine learning models deployed on edge devices… the Model OTA Download Manager 336 to push new model files over the air when new models are built (step 406)…  the SDK downloads the model and loads it into the AI library (step 414)…  the AI function on the edge device (e.g., image recognition using the downloaded ML model); 0053, Fig. 7 — Data processing system 700 is an example of a system in which computer-readable program code or program instructions implementing processes of illustrative embodiments may be run; 0061 — data processing system providing program code 718 may be a server computer].
But Yellin fails to clearly specify collecting logs of electronic devices installed individually in spaces of different environments and learn a classification model for performing classification into two or more classes by using learning data generated from the logs of the electronic devices.
However, Khalate teaches collecting logs of electronic devices installed individually in spaces of different environments [0024-0028, Fig. 1 — devices including chiller 102 and AHU 106 are installed in different environments; 0080 — Building 10 is shown to include connected equipment 610, which can include any type of equipment used to monitor and/or control building 10. Connected equipment 610 can include connected chillers 612, connected AHUs 614, connected actuators 616, connected controllers 618, or any other type of equipment in a building HVAC system; 0045 — AHU controller 330 can be a software module configured for execution by a processor (electronic device); 0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures (e.g., refrigerant temperatures, cold water supply temperatures, hot water supply temperatures, supply air temperatures, zone temperatures, etc.)… the monitored variables can be received from one or more controllers (e.g., BMS controllers, subsystem controllers, HVAC controllers, subplant controllers, AHU controllers, device controllers, etc.), BMS devices (e.g., chillers, cooling towers, pumps, heating elements, etc.), or collections of BMS devices within building subsystems 428; 0127, Fig. 11 — predictive diagnostics system 502 is configured to create a machine learning model. By way of example, predictive diagnostics system 502 may be configured to utilize supervised machine learning to produce a model or function from the big data (e.g., the monitored variables history, probability distribution, etc.). The model may then be used by predictive diagnostics system 502 for mapping new data received by predictive diagnostics system 502 to classify such data as indicating normal operation, faulty operation, or operation that is trending to be faulty. At step 1112, predictive diagnostics system 502 is configured to train the model. By way of example, predictive diagnostics system 502 may be configured to apply kernel functions to the model to facilitate applying various kernel methods to the data with the model (e.g., regression analysis, cluster analysis, statistical classification, etc.); 0147 — embodiments of the present disclosure can be implemented using existing computer processors, or by a special purpose computer processor] and learn a classification model for performing classification into two or more classes by using learning data generated from the logs of the electronic devices [0045 — AHU controller 330 can be a software module configured for execution by a processor (electronic device); 0124, Fig. 7 —  step 1102 is performed by variable monitor 718, as described with reference to FIG. 7. The monitored variables may indicate past and/or current performance of connected equipment 610 or any other monitored system, device, or process. For example, the monitored variables can include one or more measured or calculated temperatures (e.g., refrigerant temperatures, cold water supply temperatures, hot water supply temperatures, supply air temperatures, zone temperatures, etc.)… the monitored variables can be received from one or more controllers (e.g., BMS controllers, subsystem controllers, HVAC controllers, subplant controllers, AHU controllers, device controllers, etc.), BMS devices (e.g., chillers, cooling towers, pumps, heating elements, etc.), or collections of BMS devices within building subsystems 428; 0127, Fig. 11 — predictive diagnostics system 502 is configured to create a machine learning model. By way of example, predictive diagnostics system 502 may be configured to utilize supervised machine learning to produce a model or function from the big data (e.g., the monitored variables history, probability distribution, etc.). The model may then be used by predictive diagnostics system 502 for mapping new data received by predictive diagnostics system 502 to classify such data as indicating normal operation, faulty operation, or operation that is trending to be faulty. At step 1112, predictive diagnostics system 502 is configured to train the model. By way of example, predictive diagnostics system 502 may be configured to apply kernel functions to the model to facilitate applying various kernel methods to the data with the model (e.g., regression analysis, cluster analysis, statistical classification, etc.); 0147 — embodiments of the present disclosure can be implemented using existing computer processors, or by a special purpose computer processor].
Yellin and Khalate are analogous art.  They relate to modeling systems for electronic devices, particularly machine learning systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known classification model including device location details, etc., as taught by Khalate, for the model of Yellin for the predictable result of a  method of distributing improved machine learning classification models to electronic devices located in multiple location; thus providing the benefits of Yellin’ s method to system devices that are installed but not in the same location.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shilts et al. U.S. Patent Publication No. 20140074300 that teaches a thermostat classification system.
Zhu et al. U.S. Patent Publication No. 20220012547 that teaches a system for controlling a smart air conditioner. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119